DETAILED ACTION
This office action is in response to the claims filed 1/7/2020.  Claims 1-22 are presently pending in this application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 3/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (e.g. foreign references 1-6 and 8); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 3/17/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (e.g. NPL reference 2).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 
Claims 1, 4, 6, 11, 14, 16 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Burton et al (6,349,724) in view of Delano (2005/0019164).
Regarding claim 1, Burton discloses a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas for a patient interface (70) (mask) at a pressure above atmospheric pressure (provides a bi-positive air pressure (BIPAP) of 20 cm H2O) (col 3, ln 14-28), the blower comprising a motor (20) (col 3, ln 32-35); one or more sensors (85) (pressure altitude sensor), the one or more sensors configured to respectively output measurement of altitude (85) (pressure altitude sensor measures an altitude) (col 5, ln 12-27); and a processor (82) (controller) comprising an altitude estimation unit (pressure altitude sensor reports altitude to the controller (82)), wherein the processor (82) is configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the one or more sensors (85), and wherein the processor (82) is configured to control the blower based on the estimate of the altitude (sensor (85) senses the altitude which is reported to the 
Burton does not disclose the one or more sensors configured to respectively output measurement of one or more of: a) a pressure of the flow of breathable gas; b) a temperature of the flow of breathable gas; c) a speed of the motor; and d) a flow rate of the flow of breathable gas; wherein the processor is configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the one or more sensors.
However, Delano in fig 1 teaches a sensor for measuring altitude from a fan speed including a sensor (106) (speed sensor) configured to output measurement of a speed of a motor (102) of a blower (100) (DC fan) (para [0011]), and a processer (114) (converter) including an altitude estimation unit configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the sensor (106) (processor (114) is programmed using data obtained by characterizing the rotational speed of the blower (100) with respect to altitude) (para [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the altitude sensor of Sherman with a sensor for measuring altitude comprising a speed sensor configured to output measurement of a speed of the motor, and the processor includes an altitude estimation unit configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the speed sensor as taught by Delano, as it would be a simple substitution of one known means for estimating altitude for another in order to provide a simple means of estimating an altitude based on a 
Regarding claim 4, Burton discloses the blower (20) is configured to provide a flow of breathable gas (Burton, col 3, ln 32-40), and because the modified Burton’s reference discloses the altitude estimation unit (114 of Delano) is configured to compute the estimate of the altitude as a function of the speed of the motor (102 of Delano) of a fan (100 of Delano), (Delano, para [0012]), the modified Burton’s device is considered to be configured to compute the estimate of the altitude as a function of the flow of breathable gas because the flow of breathable gas is generated by a motor driving a blower, and the estimate of the altitude as a function of the motor speed (Delano, para [0012]), which generates the flow of breathable gas (Burton, col 3, ln 13-18).
Regarding claim 6, Burton discloses the processor (85 of Burton) configured to control an operation of the motor (20) of the blower (Burton, col 5, ln 13-18), and the modified Burton’s reference discloses the processor (114 of Delano) is configured to control an operation of the motor (102 of Delano) of the blower (104 of Delano) for the altitude estimation unit (114 of Delano) wherein measurements used to compute the estimate of the altitude are made during the operation of the motor (102 of Delano) of the blower (104 of Delano) (motor (102) is run at a given voltage, and the measured RPM is used by the altitude estimation unit of the processor (114) to determine the estimate of the altitude) (Delano, para [0012]).
Regarding claim 11, Burton discloses a respiratory apparatus (dual pressure pump for BIPAP) whose ordinary use discloses a method for operating  a respiratory apparatus to control therapy for a patient with disordered breathing (col 1, ln 6-12), the 
Burton does not disclose the one or more sensors measuring one or more of: a) a pressure of the flow of breathable gas; b) a temperature of the flow of breathable gas; c) a speed of the motor; and d) a flow rate of the flow of breathable gas; wherein the processor is configured to determine an estimate of an altitude of the respiratory apparatus based on the measuring.
However, Delano in fig 1 teaches a sensor for measuring altitude from a fan speed including a sensor (106) (speed sensor) configured to output measurement of a speed of a motor (102) of a blower (100) (DC fan) (para [0011]), and a processer (114) (converter) including an altitude estimation unit configured to determine an estimate of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the altitude sensor of Burton with a sensor for measuring altitude comprising a speed sensor configured to output measurement of a speed of the motor, and the processor includes an altitude estimation unit configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the speed sensor as taught by Delano, as it would be a simple substitution of one known means for estimating altitude for another in order to provide a simple means of estimating an altitude based on a voltage output of the blower without requiring an additional sensor to calculate the altitude.  See MPEP 2143(I)(B).
Regarding claim 14, Burton discloses the blower (20) is configured to provide a flow of breathable gas (Burton, col 3, ln 32-40), and because the modified Burton’s reference discloses the altitude estimation unit (114 of Delano) is configured to compute the estimate of the altitude as a function of the speed of the motor (102 of Delano) of a fan (100 of Delano), (Delano, para [0012]), the modified Burton’s method is considered to compute the estimate of the altitude as a function of the flow of breathable gas because the flow of breathable gas is generated by a motor driving a blower, and the estimate of the altitude as a function of the motor speed (Delano, para [0012]), which generates the flow of breathable gas (Burton, col 3, ln 13-18).

Regarding claim 21, Burton discloses a respiratory apparatus (dual pressure pump for BIPAP) including a processor (82) (controller), configured to perform the functions below, and therefore, the processor (82) is considered to include processor- executable instructions which, when executed by the processor (82), cause the processor (82) to control a respiratory apparatus to provide a therapy for a patient with disordered breathing, the processor- executable instructions comprising: instructions to control operation of a flow generator having a blower (46) (controller (82) controls speed of motor (20) (col 5, ln 13-18), which turns impeller blades to generate a flow of breathable gas (col 3, ln 32-47)) to generate a flow of breathable gas for a patient interface (70) (mask) at a pressure above atmospheric pressure (provides a bi-positive air pressure (BIPAP) of 20 cm H2O) (col 3, ln 14-28), instructions to receive measurement of one or more sensors, the measurement comprising a measurement of altitude (85) (pressure altitude sensor measures altitude) (col 5, ln 12-27); instructions to  determine an estimate of an altitude of the respiratory apparatus based on the 
Burton does not disclose the one or more sensors measuring one or more of: a) a pressure of the flow of breathable gas; b) a temperature of the flow of breathable gas; c) a speed of the motor; and d) a flow rate of the flow of breathable gas; wherein the processor includes instructions to determine an estimate of an altitude of the respiratory apparatus based on the measuring.
However, Delano in fig 1 teaches a sensor for measuring altitude from a fan speed including a sensor (106) (speed sensor) configured to output measurement of a speed of a motor (102) of a blower (100) (DC fan) (para [0011]), and a processer (114) (converter) including an altitude estimation unit configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the sensor (106) (processor (114) is programmed using data obtained by characterizing the rotational speed of the blower (100) with respect to altitude) (para [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the altitude sensor of Burton with a sensor for measuring altitude comprising a speed sensor configured to output measurement of a speed of the motor, and the processor includes instructions to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the speed sensor as taught by Delano, as it would be a simple 
Regarding claim 22, Burton discloses a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: means to generate a flow of breathable gas (46) (impeller blades driven by motor) (col 3, ln 32-47) for a patient interface (70) at a pressure above atmospheric pressure (provides a bi-positive air pressure (BIPAP) of 20 cm H2O) (col 3, ln 14-28), means for generating output measurement for an altitude (85) (pressure altitude sensor) (col 5, ln 12-27); a means for estimating altitude of the respiratory apparatus based on the output (processor (82) receives altitude information from sensor (85)) (col 5, ln 13-18) and a means for controlling the means for generating (82) (controller) based on the altitude (sensor (85) senses the altitude which is reported to the processor (82), which is used to adjust the motor speed of the blower accordingly) (col 5, ln 13-18).
Burton does not disclose means for generating output configured to respectively output measurement of one or more of: a) a pressure of the flow of breathable gas; b) a temperature of the flow of breathable gas; c) a speed of the motor; and d) a flow rate of the flow of breathable gas; wherein the processor is configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the one or more sensors.
However, Delano in fig 1 teaches a sensor for measuring altitude from a fan speed including a sensor (106) (speed sensor) configured to output measurement of a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the altitude sensor of Sherman with a means for measuring altitude comprising a speed sensor configured to output measurement of a speed of the motor, and the processor includes an altitude estimation unit configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the speed sensor as taught by Delano, as it would be a simple substitution of one known means for estimating altitude for another in order to provide a simple means of estimating an altitude based on a voltage output of the blower without requiring an additional sensor to calculate the altitude.  See MPEP 2143(I)(B).
Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton et al and Delano as applied to claims 1 and 11 above, and further in view of Tazartes et al (6,266,583).
Regarding claims 3 and 13, modified Burton discloses an altitude estimation unit.
Modified Burton does not disclose the altitude estimation unit is configured to compute the estimate of the altitude as a function of the temperature.
However, Tazartes teaches a system for improving the accuracy of altitude determinations, and in fig 2 providing a measurement of temperature T (208), and using 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device and method of modified Burton by providing a temperature sensor to provide a temperature measurement as taught by Tazartes in order to provide more accurate results through the use of a temperature measurement (Tazartes, col 5, ln 1-8).
Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton et al et al and Delano as applied to claims 6 and 16 above, and further in view of Seemann (4,263,804).
Regarding claims 8 and 18, modified Burton disclose the processor (85 of Burton) controls an operation of the motor (20) of the blower (Burton, col 5, ln 13-18).
Modified Burton does not disclose the operation runs the motor at a constant motor speed according to a speed control loop with a fixed speed set point.
However, Seemann teaches an apparatus for measuring altitude including a blower (14) (rotor) and a motor (20) (col 3, ln 1-10), wherein in an operation the motor (20) runs at a constant motor speed according to a speed control loop with a fixed speed set point to determine an altitude (motor operates at a substantially constant speed, and changes in current drawn by the motor is measured to estimate an altitude of the device) (col 3, ln 46-col 4, ln 6). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention is made to modify the device of modified Burton by controlling an operation of the motor so that the motor runs at a constant motor speed according to a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11-14, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 9, 35, 37, 41 and 42 of U.S. Patent No. 10,569,035 in view of Burton et al. 
Regarding claim 1, U.S. Patent claim 41 (including claims 35 and 37, from which claim 41 depends from) differs from application claim 1 as follows:
Application claim 1
U.S. Patent claim 41
1. A respiratory apparatus for providing therapy for a patient with disordered breathing, the respiratory apparatus comprising:
the blower comprising a motor; 
(2) one or more sensors, the one or more sensors configured to respectively output measurement of one or more of:a) a pressure of the flow of breathable gas; b) a temperature of the flow of breathable gas; c) a speed of the motor; and d) a flow rate of the flow of breathable gas;
(3) and a processor comprising 
(4) an altitude estimation unit, wherein the processor is configured to determine an estimate of an altitude of the respiratory apparatus 
(5) based on the output measurement from the one or more sensors, 
and wherein the processor is configured to control the blower based on the estimate of the altitude.


(1) a flow generator with a blower included therein to generate a flow of 

(2) a pressure sensor coupled with the flow generator, the pressure sensor configured to measure pressure of the flow of breathable gas; 

(3) and a processor 
coupled with the pressure sensor configured to determine accuracy of the pressure sensor as a function of the measured pressure of the flow of breathable gas and determined a value of altitude of the respiratory apparatus.

37. The respiratory apparatus of claim 35, wherein the (4) processor is configured to calculate the determined value of altitude of the respiratory apparatus.

  41. The respiratory apparatus of claim 37, 



U.S. Patent claim 41 does not disclose the blower comprising a motor. 
However, Burton teaches a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas for a patient interface, wherein the blower (46) comprises a motor (20) (col 3, ln 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of U.S. Patent claim 41 by providing the blower with a motor as taught by Burton, as it would be a combination of prior art elements to provide a predictable result of providing an actuation means for a blower, as the use of a motor is known in the art to be suitable to provide power to a blower to provide a flow of breathable gas.  See MPEP 2143(I)(A).
The now-modified U.S. Patent claim 41’s device does not disclose and the processor is configured to control the blower based on the estimate of the altitude.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of modified U.S. Patent claim 41 to control the blower based on the estimate of the altitude as taught by Burton in order to provide altitude adjustments to increase or decrease the motor speed to deliver the correct air pressure to the patient (Burton, col 1, ln 49-51).
Regarding claim 2, U.S. Patent claim 41 discloses the limitations of application claim 2.
Regarding claim 3, U.S. Patent claim 42 discloses the limitations of application claim 3.
Regarding claim 4, U.S. Patent application claim 41 disclose the limitations of application claim 4.
Regarding claim 11, U.S. Patent claim 8 (including claims 1 and 4, from which claim 8 depends from) disclose the limitations of application claim 1 as follows:
Application claim 11
U.S. Patent claim 8

controlling, with a processor, 
(2) operation of a flow generator having a blower to generate a flow of breathable gas for a patient interface at a pressure above atmospheric pressure, the blower comprising a motor; 
(3) measuring with one or more sensors one or more of: a) a pressure of the flow of breathable gas; b) a temperature of the flow of breathable gas; c) a speed of the motor; and d) a flow rate of the flow of breathable gas; 

(4) and in an altitude estimation unit of the processor, determining an estimate of an altitude of the respiratory apparatus 
(5) based on the measuring, 
determining, with the processor, a setting to control the blower based on the estimate of the altitude.


(2) a flow generator comprising a motor configured to generate a pressurized flow of breathable gas, the method comprising: 

(3) measuring pressure of the flow of breathable gas generated by the flow generator using the pressure sensor; 

and determining, with a processor, accuracy of the pressure sensor as a function of the measured pressure of the flow of breathable gas and a determined value of altitude of the respiratory device.
4. The method of claim 1, 
(4) wherein the processor calculates the determined value of altitude of the respiratory device.
8. The method of claim 4, wherein 



U.S. Patent claim 8 does not disclose the blower comprising a motor. 
However, Burton teaches a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas for a patient interface, wherein the blower (46) comprises a motor (20) (col 3, ln 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of U.S. Patent claim 8 by providing the blower with a motor as taught by Burton, as it would be a combination of prior art elements to provide a predictable result of providing an actuation means for a blower, as the use of a motor is known in the art to be suitable to provide power to a blower to provide a flow of breathable gas.  See MPEP 2143(I)(A).

However, Burton teaches a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas (col 3, ln 14-28), and a processor (82) (controller) is configured to control the blower (46) based on the estimate of the altitude (sensor (85) senses the altitude which is reported to the processor (82), which is used to adjust the motor speed of the blower accordingly) (col 5, ln 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of modified U.S. Patent claim 8 to control the blower based on the estimate of the altitude as taught by Burton in order to provide altitude adjustments to increase or decrease the motor speed to deliver the correct air pressure to the patient (Burton, col 1, ln 49-51).
Regarding claim 12, U.S. Patent claim 8 discloses the limitations of application claim 12.
Regarding claim 13, U.S. Patent claim 9 discloses the limitations of application claim 13.
Regarding claim 14, U.S. Patent application claim 8 disclose the limitations of application claim 14.

Application claim 21
U.S. Patent claim 8
A non-transitory processor-readable medium, having stored thereon processor- executable instructions which, (1) when executed by a processor, 
cause the processor to control a respiratory apparatus to provide a therapy for a patient with disordered breathing, 
 the processor- executable instructions comprising: 
(2) instructions to control operation of a flow generator having a blower to generate a flow of breathable gas for a patient interface at a pressure above atmospheric pressure; 
(3) instructions to receive measurement from one or more sensors, the measurement comprising one or more of:
(4) a) a pressure of the flow of breathable gas, b) a temperature of the flow of 
(6) instructions to determine an estimate of an altitude of the respiratory apparatus based on the measurement; and instructions to determine, with the processor, a setting to control the blower based on the estimate of the altitude.


 (2) a flow generator comprising a motor configured to generate a pressurized flow of breathable gas, the method comprising: 

(3) measuring pressure 
(4) of the flow of breathable gas generated by the flow generator using the pressure sensor; 

and determining,  (1) with a processor, accuracy of the pressure sensor as a function of the measured pressure of the flow of breathable gas and a determined value of altitude of the respiratory device.

(4) wherein the processor calculates the determined value of altitude of the respiratory device.
8. The method of claim 4, wherein 
(6) the processor calculates the determined value of altitude of the respiratory device as a function of (5) (a) the pressure measured by the pressure sensor  and one or both of (b)(1) a measured flow rate of the flow of breathable gas and (b)(2) a measured motor speed of the flow generator.


Claim 8 of the U.S. Patent claim 8 does not disclose the processor including a non-transitory processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor, cause the processor to control a respiratory apparatus.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of U.S. Patent claim 8, to include a non-transitory processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor, cause the processor to control a respiratory apparatus, as it is known in the art to provide a processor with processor-
The now-modified U.S. Patent claim 8’s method does not disclose the processor includes instructions to control the flow generator, and instructions to determine, with the processor, a setting to control the blower based on the estimate of the altitude.
However, Burton teaches a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas (col 3, ln 14-28), and a processor (82) (controller) is configured to control the blower (46) based on the estimate of the altitude (sensor (85) senses the altitude which is reported to the processor (82), which is used to adjust the motor speed of the blower accordingly) (col 5, ln 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of modified U.S. Patent claim 8 to include instructions to control the blower based on the estimate of the altitude to provide a therapy for a patient with disordered breathing as taught by Burton in order to provide altitude adjustments to increase or decrease the motor speed to deliver the correct air pressure to the patient (Burton, col 1, ln 49-51).
Regarding claim 22, U.S. Patent claim 41 (including claims 35 and 37, from which claim 41 depends from) differs from application claim 1 as follows:
Application claim 22
U.S. Patent claim 41

(1) means for generating a flow of breathable gas for a patient interface at a pressure above atmospheric pressure; 
(2) means for generating output measurement of one or more of: a) a pressure of the flow of breathable gas, b) a temperature of the flow of breathable gas, c) a speed of a motor of the means for generating the flow of breathable gas, and d) a flow rate of the flow of breathable gas; 
(3) means for (4) estimating altitude of the respiratory apparatus 
(5) based on the output measurement; and means for controlling the means for generating based on the estimate of the altitude.

35. A respiratory apparatus comprising: 

(1) a flow generator with a blower included therein to generate a flow of breathable gas for a patient interface at a pressure above atmospheric pressure; 

(2) a pressure sensor coupled with the flow generator, the pressure sensor configured to measure pressure of the flow of breathable gas; 

(3) and a processor 
coupled with the pressure sensor configured to determine accuracy of the pressure sensor as a function of the measured pressure of the flow of breathable gas and determined a value of altitude of the respiratory apparatus.

37. The respiratory apparatus of claim 35, wherein the (4) processor is configured to 

  41. The respiratory apparatus of claim 37, 
(5) wherein the processor calculates the altitude of the respiratory apparatus as a function of (a) the pressure measured by the pressure sensor and one or both of (b1) a measured flow rate of the flow of breathable gas and (b)(2) a measured motor speed of the flow generator.


U.S. Patent claim 41 device does not disclose means for controlling the means for generating based on the estimate of the altitude. 
However, Burton teaches a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas (col 3, ln 14-28), and a processor (82) (controller) is configured to control the blower (46) based on the estimate of the altitude (sensor (85) senses the altitude which is reported to the processor (82), which is used to adjust the motor speed of the blower accordingly) (col 5, ln 13-18).
.

Allowable Subject Matter
Claims 5, 7, 9-10, 15, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowance: Burton and Delano disclose the limitations of independent claims 1, 11, 21, and 22, above.  However, neither Burton, Delano, or the other prior art of record, either alone or in combination, disclose the altitude estimation unit is configured to compute the estimate of the altitude as a function of the pressure and the speed as recited in claims 2 and 12, the altitude estimation unit is configured to compute the estimate of the altitude with a polynomial function comprising empirically derived constants as recited in claims 5 and 15, the operation produces a constant flow rate according to a flow control loop with a fixed flow rate set point as recited in claims 7 and 17; and the altitude estimation unit of the processor is configured to compute the estimate of the altitude according to the functions recited in claims 9 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kimmel (2015/0020807) and Vinnakota et al (2013/0174845) disclose respiratory devices including a processor configured to control a blower based on an estimate of altitude, and Pearcy (5,686,664) and White (2,465,775) disclose altimeters that measure an altitude based on a flow generated by a blower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785